SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 27, 2008 THE FEMALE HEALTH COMPANY (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 1-13602 39-1144397 (Commission File Number) (I.R.S. Employer I.D. Number) 515 North State Street Suite 2225 Chicago, Illinois 60610 (Address of Principal Executive Offices) (Zip Code) 312-595-9123 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March27, 2008, at the annual meeting of shareholders of The Female Health Company (the "Company"), shareholders approved a proposal to adopt The Female Health Company 2008 Stock Incentive Plan (the "Stock Incentive Plan").A copy of the Stock Incentive Plan is attached hereto as an exhibit and is incorporated herein by reference. A summary description of the terms of the Stock Incentive Plan is set forth in the Company's definitive proxy statement on Schedule14A filed with the Securities and Exchange Commission on February20, 2008.The section of the definitive proxy statement entitled "Approval of 2008 Stock Incentive Plan" from pages 16 to 18 is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is filed herewith: Exhibit99.1 – The Female Health Company 2008 Stock Incentive Plan. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FEMALE HEALTH COMPANY Date:March31, 2008 BY /s/ Donna Felch Donna Felch, Vice President and Chief Financial Officer 3
